DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group V and species photoreceptor progenitor cells (claims 98, 99 and 103) in the reply filed on 04/26/2021 is acknowledged.
Claims 1, 2, 6, 19, 20, 23-25, 38, 44, 45, 50, 53, 89, 90, 95, 98, 99, 103, 104, 106-108, 127, 128, and 132 are currently pending.
Claim 98 has been amended. No claims have been newly added or newly canceled.
Claims 1, 2, 6, 19, 20, 23-25, 38, 44, 45, 50, 53, 89, 90, 95, 104, 106-108, 127, 128, and 132 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/26/2021.

Claims 98, 99 and 103 have been examined on their merits.


Claim Interpretation
Claim 98 is a product-by-process claim; claims 99 and 103 depend from said claim. M.P.E.P. § 2113 reads,  “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 98-99 and 103 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), which can be found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility), the following analysis of the claims is made:
The claims have been analyzed for eligibility in accordance with their broadest reasonable interpretation.
	 Regarding claim 98: The claim is directed a composition comprising photoreceptor progenitor cells wherein the cells are produced in a method comprising culturing eye field progenitor cells in a neural differentiation medium.

The claimed cell composition is considered a nature-based product as photoreceptor progenitor cells are naturally occurring cell types.
Thus, the claim is not considered markedly different than natural photoreceptor progenitor cells, the claim is considered to read on a product of nature judicial exception (Step 2A, Prong 1: YES).
The claim does not integrate the product into a practical application because the claim is to the cell product, per se, not a method of use. (Step 2A, Prong 2: NO).
The claim does not recite any elements in addition to judicial exception, so there are no additional elements that add significantly more to the judicial exception (Step 2B: NO).
The claim is patent ineligible.
Regarding claims 99 and 103: None of the features/limitations of claims 99 and 103 represent significant structural or physical differences between the claimed product and natural photoreceptor progenitor cells. 
Thus, the analysis made above with regards to claim 98 is equally applicable to each of claims 99 and 103. 
Claims 98, 99 and 103 are all patent ineligible.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 98 is rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Gamm et al (US 2011/0081719-from IDS filed 06/11/2019).
Claim 98 is drawn to a composition comprising photoreceptor progenitor cells wherein the cells are produced in a method comprising culturing eye field progenitor cells in a neural differentiation medium.

Regarding claim 98, Gamm et al teach a method of producing photoreceptor progenitor cells by culturing eye field progenitor cells in a neural differentiation medium (see page 7 para 74-78, page 12 para 103-106). Figure 7 shows early photoreceptor phenotypes (page 4 para 40). Photoreceptor precursors (progenitors) are also observed 
Therefore the teaching of Gamm et al anticipates Applicant’s invention as claimed.


Claim(s) 98-99 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Swaroop et al (US 2010/0136537).
Regarding claims 98-99, Swaroop teach a composition of isolated photoreceptor precursor (progenitor) cells that are at least about 50-70% free and most preferably about 90% free of other cell types (page 16 para 146).
While Swaroop do not appear to produce these photoreceptor progenitor cells in the same manner as claimed by Applicant, the cells appear to be the same as Applicant’s final photoreceptor progenitor cell product baring evidence to the contrary.
Therefore the teaching of Swaroop et al anticipates Applicant’s invention as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 98, 99 and 103 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gamm et al (US 2011/0081719-from IDS filed 06/11/2019) in view of Ahmad (WO 99/55838).
Regarding claims 98, 99 and 103, Gamm et al teach a method of producing photoreceptor progenitor cells by culturing eye field progenitor cells in a neural differentiation medium (see page 7 para 74-78, page 12 para 103-106). Figure 7 shows early photoreceptor phenotypes (page 4 para 40). Photoreceptor precursors (progenitors) are also observed (Example 1 pages 6-7, para 69). The photoreceptor progenitor cells are further differentiated into photoreceptor cells (page 12 para 105-109).
While Gamm appears to produce their photoreceptor progenitor cells in the same manner as required by the claims, even if this were not the case, Gamm do teach a cell product containing photoreceptor progenitor cells as evidenced by Figure 7.
Gamm is silent regarding the percentage of cells that are photoreceptor progenitor cells and cryopreserving the cells.
Ahmad teach compositions and methods using retinal progenitor cells wherein these retinal progenitor cells have the potential to differentiate into photoreceptor cells (photoreceptor progenitor cell) (page 5 lines 15-18). Isolating and cryopreserving these progenitor cells is suggested as desirable (page 4 lines 4-8) as this would provide benefits for further use, transport and storage.
One of ordinary skill in the art would have been motivated to isolate a purified population of photoreceptor progenitor cells in the method of Gamm because Ahmad suggest that cells that can differentiate into photoreceptor cells are beneficial for 
Therefore the combined teachings of Gamm et al and Ahmad render obvious Applicant’s invention as claimed.


Claims 98, 99 and 103 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swaroop et al (US 2010/0136537) in view of Ahmad (WO 99/55838).
Regarding claims 98, 99 and 103, Swaroop teach a composition of isolated photoreceptor precursor (progenitor) cells that are at least about 50-70% free and most preferably about 90% free of other cell types (page 16 para 146).
While Swaroop do not appear to produce these photoreceptor progenitor cells in the same manner as claimed by Applicant, the cells appear to be the same as Applicant’s final photoreceptor progenitor cell product baring evidence to the contrary.


Swaroop is silent regarding cryopreserving the cells.
Ahmad teach compositions and methods using retinal progenitor cells wherein these retinal progenitor cells have the potential to differentiate into photoreceptor cells (photoreceptor progenitor cell) (page 5 lines 15-18). Isolating and cryopreserving these progenitor cells is suggested as desirable (page 4 lines 4-8) as this would provide benefits for further use, transport and storage.
One of ordinary skill in the art would have been motivated to isolate a purified population of photoreceptor progenitor cells in the method of Sawroop because Ahmad suggest that cells that can differentiate into photoreceptor cells are beneficial for purposes of research and transplant. One of ordinary skill in the art would have been motivated to purify the desired cell type of photoreceptor progenitor cells as close as possible to 100% to reduce contaminating cells and to enhance the therapeutic effect of the cells. One of ordinary skill in the art would have been motivated to cryopreserve the photoreceptor progenitor cells of Swaroop because Ahmad suggest that cryopreserving these types of cells is desirable and beneficial. One of ordinary skill in the art would have had a reasonable expectation of success because Ahmad indicate that cells that can differentiate into photoreceptor cells can be isolated and cryopreserved.
Therefore the combined teachings of Swaroop et al and Ahmad render obvious Applicant’s invention as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 98-99 and 103 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10/307,444. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to a method of producing photoreceptor progenitor cells by culturing eye field progenitor cells in a neural differentiation medium and wherein the cells are 75%-100% are PAX6(+) and CHX10(-) (purified).
Cryopreserving the desired photoreceptor progenitor cells would have been obvious as a person of ordinary skill in the art would have been motivated to do so as this would allow the cells to be suitable for transport and storage for future use.
Therefore the claims of Patent ‘444 anticipate or render obvious the claims of the current application.


Claims 98, 99 and 103 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3, 9, 13, 40, 41,48, 50-62 of copending Application No. 14/489,415 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘415 are drawn to cryopreserved photoreceptor progenitor cells that are purified to 70-100%.
Therefore the claims of copending ‘415 anticipate the claims of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 98, 99 and 103 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-42 and 58-76 of copending Application No. 16/025,788 (reference application-allowed but not yet issued). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘788 are drawn to the use of photoreceptor progenitor cells that are purified to 70-100%.
Cryopreserving the desired photoreceptor progenitor cells would have been obvious as a person of ordinary skill in the art would have been motivated to do so as this would allow the cells to be suitable for transport and storage for future use.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 98, 99 and 103 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, and 39-51 of copending Application No. 16/284,565 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘565 are drawn to the use of photoreceptor progenitor cells that are purified to 70-100%.
Cryopreserving the desired photoreceptor progenitor cells would have been obvious as a person of ordinary skill in the art would have been motivated to do so as this would allow the cells to be suitable for transport and storage for future use.
Therefore the claims of Patent ‘565 anticipate or render obvious the claims of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632